Citation Nr: 1612827	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-26 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his desire to withdraw the appeal pertaining to his claim of entitlement to service connection for a left knee condition.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for a left knee condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

In a March 2016 statement, the Veteran stated he wished to withdraw his appeal for entitlement to service connection for a left knee condition.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and this issue is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a left knee condition is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


